MARY J. CARPENTER, ADMINISTRATRIX, ESTATE OF MAUD E. CARPENTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  MARY J. CARPENTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  D. M. CARPENTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  JOHN F. CARPENTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Carpenter v. CommissionerDocket Nos. 11070-11073.United States Board of Tax Appeals8 B.T.A. 675; 1927 BTA LEXIS 2805; October 10, 1927, Promulgated *2805 Marion Butler, Esq., for the petitioners.  P. J. Rose, Esq., for the respondent.  LITTLETON*675  LITTLETON: The Commissioner determined and notified petitioners of deficiencies in incom tax for the calendar year 1920 as follows: Mary J. Carpenter, Administratix$160.99Mary J. Carpenter160.99D. M. Carpenter5,727.78John F. Carpenter139.73The issue as presented by the pleadings and the evidence, which is the same in all of these proceedings, "involves a question of fact, namely, the March 1, 1913, value of stock of the Maiden Cotton Mills" of Maiden, N.C., 558 shares of which stock petitioners sold in 1920 for $300 a share.  FINDINGS OF FACT.  Petitioners are residents and citizens of Maiden, N.C.  On March 1, 1913, and for many years prior thereto, they owned certain stock *676  of the Maiden Cotton Mills, a North Carolina corporation, as follows: Shares.Maud E. Carpenter50Mary J. Carpenter50D. M. Carpenter408John F. Carpenter50This stock was acquired in 1894 in exchange for certain land and two operating cotton mills acquired and constructed by petitioners and other members*2806  of their family between 1880 and 1889.  The cost of the stock to petitioners, as determined by the Commissioner, is not in dispute, and during the year 1920 petitioners sold the stock owned by them in the Maiden Cotton Mills, as above set forth, for $300 a share.  The fair market value of this stock on March 1, 1913, was $275 a share.  The Commissioner determined a value on March 1, 1913, for the stock in question, of $170.26 a share.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by SMITH and LOVE.